Citation Nr: 1039766	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the low back.

2.  Entitlement to service connection for carpal tunnel syndrome 
in the left hand.

3.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served in the Army National Guard and had active duty 
service from May 1976 to September 1976 and from January 2005 to 
April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2006 and August 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  The April 2006 rating decision 
granted service connection for degenerative disc disease of the 
low back and assigned a 10 percent disability evaluation 
effective from April 16, 2006.  The August 2006 rating decision 
denied reopening the claims for service connection for carpal 
tunnel syndrome in the left hand and for a left elbow disorder.  
The Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.

During the pendency of the appeal, a rating decision dated in 
December 2007 increased the Veteran's disability evaluation for 
degenerative disc disease of the low back to 40 percent effective 
from April 16, 2006.  However, applicable law mandates that when 
a veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and regulation 
is sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on August 13, 2009, in White Rive Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran's claims for service connection 
for carpal tunnel syndrome in the left hand and for a left elbow 
disorder were previously considered and denied in a March 199 
rating decision.  As such, the issues have been adjudicated as 
whether new and material evidence has been submitted to reopen 
claims.  However, the evidence associated with the claims file 
since the issuance of the March 1999 rating decision includes 
additional service treatment records.  Such records were 
previously unavailable and do document the Veteran as having 
injured his left hand and elbow in October 1981.  Applicable 
regulations provide that, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and material 
evidence).  The regulation further identifies service records 
related to a claimed in-service event, injury, or disease as 
relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  
As such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service treatment records 
and/or any other relevant service department records are received 
after a prior final denial. Rather, the claim is simply reviewed 
on a de novo basis.  Therefore, the Board has recharacterized the 
issues on appeal as entitlement to service connection for carpal 
tunnel syndrome in the left hand and for a left elbow disorder.

The Board further observes that the Veteran has raised the issue 
of entitlement to service connection for a stomach disorder.  
However, that matter is not currently before the Board because it 
has not been prepared for appellate review. Accordingly, the 
issue of entitlement to service connection for a stomach 
disorder is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Reasons for Remand:  To obtain additional treatment records, to 
afford the Veteran a VA examination, to notify him of an 
applicable regulation, and to develop and adjudicate a claim for 
a total evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU). 


The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Veteran testified that he had been receiving 
treatment through VA since April 2006.  The Board notes that the 
claims file does not contain any VA treatment records dated after 
September 2008 even though the record was held open to obtain 
them through to the present date.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file. See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA has a duty to obtain such records. 38 C.F.R. § 
3.159(c) (2009).   Therefore, the RO should attempt to obtain and 
associate with the claims file any and all VA treatment records 
pertaining to the Veteran's degenerative disc disease, carpal 
tunnel syndrome, and left elbow disorder.

Similarly, the Veteran testified that he had received treatment 
at a private hospital and from Dr. P. (initials used to protect 
the Veteran's privacy).  The Board did agree to hold the record 
open in order to allow the Veteran time to submit such records.  
However, as this case must be remanded for other development, the 
RO should take this opportunity to obtain and associate with the 
claims file the private medical records identified by the 
Veteran.

In addition, the Board notes that the Veteran was afforded a VA 
examination in October 2006 in connection with his claim for a 
higher initial evaluation for degenerative disc disease of the 
low back.  However, it has been over four years since his last 
examination, and he testified at the August 2009 hearing that he 
also has numbness and tingling in both legs, even though he has 
only been granted service connection for radiculopathy in the 
left lower extremity.  He has also asserted that he has bowel 
problems due to his back.  Applicable regulations do provide that 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).  Therefore, the Board finds that an 
additional VA examination is necessary to ascertain the current 
severity and manifestations of his service-connected degenerative 
disc disease of the low back.  

The Board further notes that the Veteran had not been provided 
with the all of the laws and regulations pertinent to his service 
connection claims.  In particular, he has contended that his 
carpal tunnel syndrome and left elbow disorder may be secondary 
to his service-connected metacarpal fracture of the left little 
finger.  However, the December 2007 statement of the case (SOC) 
did not contain 38 C.F.R. § 3.310. Therefore, the Board finds it 
necessary to remand the Veteran's claims so that he may be 
provided a proper notice of the applicable regulation.

Moreover, the Court has recently held that if the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Veteran and his representative specifically asserted 
during the August 2009 hearing that the Veteran was unable to 
work due to his back.  Therefore, the RO should develop a claim 
for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:


1.  The RO should develop a claim for TDIU 
in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his degenerative disc disease 
of the low back, carpal tunnel syndrome in 
the left hand, and left elbow disorder.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file.  The RO 
should make a specific request for VA 
medical records dated from April 2006 to 
the present and for records from Dr. P. and 
the private hospital identified by the 
Veteran during his August 2009 hearing.

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
degenerative disc disease of the low back.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  It should be noted 
that the Veteran is separately service-
connected for radiculopathy of the left 
lower extremity.  

The examiner should comment on the severity 
of the Veteran's service-connected 
degenerative disc disease of the low back 
and report all signs and symptoms necessary 
for rating the Veteran's disability under 
the rating criteria.  In particular, the 
examiner should provide the range of motion 
in degrees and indicate whether there is 
unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  He or she 
should also state whether the Veteran has 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months. (An incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician).

The examiner should also identify any and 
all associated objective neurologic 
abnormalities, including, but not limited 
to, whether there is bowel or bladder 
impairment or radiculopathy of the right 
lower extremity.

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claims 
for service connection for carpal tunnel 
syndrome in the left hand and for a left 
elbow disorder.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
This SSOC should set forth all applicable 
laws and regulations, including 38 C.F.R. 
§ 3.310.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



